Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by applicant's amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 9, 12-15, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartrey et al. [US2009/0299602, now Hartrey] in view of Keller et al. [US20150051808, now Keller].
Claim 1: 
	Hartrey discloses generating a base torque reserve for an engine based on a position of an accelerator pedal and a position rate of change of the accelerator pedal [see at least Hartrey Fig. 2 ¶ 0056, 0057, 0067, 0098], 
	the base torque reserve generated by calculating a shaped base torque and adjusting one or more of a throttle position and a waste gate valve position based on the shaped base torque [See at least Hartrey ¶ 0042, 0052 (throttle position sensor), 0064, 0065, 0069],
	base torque monotonically decreased [see at least Hartrey Fig. 3 ¶ 0074, 0087, 0088]. 
	Hartrey does not specifically disclose during a tip-out condition.
	Keller also teaches generating a base torque reserve for an engine based on a position of an accelerator pedal [see at least Keller abstract, ¶ 0001, 0005]
	base torque decreased [see at least Keller abstract, ¶0001, 0005, 0009]
	Keller more specifically teaches during a tip-out condition [see at least Keller Title, abstract, ¶0103, 0133].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip out condition. 
Claim 2: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
	Hartrey discloses wherein the base torque reserve is an air path torqu[see at least Hartrey ¶ 0072-0076].
Claim 4:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
	Hartrey further discloses wherein the shaped base torque is monotonically increased [see at least Hartrey Fig. 3 ¶ 0074, 0087, 0088].
	Hartrey does not specifically disclose tip-in condition .
	Keller more specifically teaches during a tip-in condition [see at least Keller ¶ 0109].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip in condition. 
Claim 6: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
	Hartrey further discloses wherein an amount of the base torque reserve generated is increased as the position rate of change of the accelerator pedal is increased [see at least Hartrey Fig. 3, ¶ 0088, 0090]. 
	Hartrey does not specifically disclose position rate change of the accelerator pedal. 
	Keller does teach position rate change of the accelerator pedal [see at least Keller, Fig. 5, ¶ 0034, 0039].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal. 
Claim 9:
	This vehicle operating method is rejected under the same rationale as claim 1. 
	Hartrey discloses receiving a positive driver torque request via a third position of the accelerator pedal and a third position rate of change of the accelerator pedal; re-calculating the powertrain torque requests based on the third position of the accelerator pedal and the third position rate of change of the accelerator pedal [see at least Hartrey Fig. 2 ¶ 0056, 0057, 0067, 0098]; 
	continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque see at least Hartrey ¶0057, 0064, 0065, 0069]; 
	and changing the output torque to wheels of the powertrain via one or more of a motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal [see at least Hartrey ¶0056, 0057, 0064, 0065, 0067, 0069, 0098].
 	calculated based on one or more of a drive mode, a vehicle altitude, a battery state of charge (SOC), and a transmission gear; and adjusting a throttle of an engine based on the shaped base torque to generate the base torque reserve [see at least Hartrey ¶0057, 0064, 0065, 0069];
	wherein the shaped base torque is monotonically increased during a tip-in condition of the accelerator pedal, and wherein the shaped base torque is monotonically [see at least Hartrey Fig. 3 ¶ 0074, 0087, 0088].
	Hartrey does not specifically disclose during a tip-out condition.
	Keller also teaches generating a base torque reserve for an engine based on a position of an accelerator pedal [see at least Keller abstract, ¶ 0001, 0005]
	base torque decreased [see at least Keller abstract, ¶0001, 0005, 0009]
	Keller more specifically teaches during a tip-out condition [see at least Keller Title, abstract, ¶0103, 0133].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip out condition. 

Claim 14:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 9.
	Hartrey further discloses the base torque reserve is an air torque reserve of the engine [see at least Hartrey ¶0072].
Claim 15: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 9.
	Hartrey further discloses the shaped base torque is maintained below a steady-state value, wherein the steady-state value is a predetermined limit for the shaped base torque that prevents unnecessary fuel consumption [see at least Hartrey  ¶0083, 0084, 0097].
Claim 16: 
	Hartrey discloses A[[n]] vehicle system, comprising: a powertrain including an internal combustion engine and at least one motor [see at least Hartrey  ¶0059]; 
	a transmission [see at least Hartrey  ¶0054]; Page 5 of 13Application No. 16/706,062 
	Application Filing Date: December 6, 2019 Docket No. 84180368an accelerator pedal [see at least Hartrey  ¶0056]; and
	a controller with computer readable instructions stored on non-transitory memory that when executed, cause the controller to: receive a driver torque request, the driver torque request determined based on a position of the accelerator pedal and a position rate of change of the accelerator pedal, and generate an air torque reserve for the internal combustion engine based on the position of the accelerator pedal and the position rate of change of the accelerator pedal [see at least Hartrey  Figs.1- 3 ¶ 0042, 0055, 0074, 0087, 0088];
	 by calculating a shaped base torque based on the position of the accelerator pedal and the position rate of change of the accelerator pedal, wherein the shaped base torque is monotonically decreased during a tip-out condition of the accelerator pedal. [see at least Hartrey  Figs.1- 3 ¶ 0042, 0055, 0074, 0087, 0088];
	Hartrey does not specifically disclose during a tip-out condition.
	Keller also teaches generating a base torque reserve for an engine based on a position of an accelerator pedal [see at least Keller abstract, ¶ 0001, 0005]
	base torque decreased [see at least Keller abstract, ¶0001, 0005, 0009]
	Keller more specifically teaches during a tip-out condition [see at least Keller Title, abstract, ¶0103, 0133].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip out condition. 
Claim 17: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 16.
	Hartrey further discloses wherein the shaped base torque is maintained below a steady-state value, wherein the steady-state value is a predetermined limit for the shaped base [see at least Hartrey ¶0072].
	Hartrey does not specifically disclose torque that prevents unnecessary fuel consumption.
	Keller more specifically teaches torque that prevents unnecessary fuel consumption. [see at least Keller ¶ 0038].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip out condition. 

Claim 18:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 17.
	Hartrey further discloses the shaped base torque is further calculated based on a drive mode and a base torque limit [see at least Hartrey ¶0072-0078].
Claim 19:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 17.
	Hartrey further discloses the shaped base torque is further calculated based on a drive mode and a base torque limit [see at least Hartrey ¶0098].
 Claim 21: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 1.
	Hartrey discloses operating in a condition that includes receiving a tip-in request followed by receiving a reduction in torque request, and maintaining the shaped base torque unchanged responsive to the condition so that the shaped base torque monotonically increases for a duration of the condition, including the reduction in torque request received during the condition. [see at least Hartrey Fig. 3 ¶ 0074, 0087, 0088].
Claim 22:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 21.
	Hartrey discloses shaped instantaneous torque is controlled in a non-monotonic manner when operating the vehicle in the condition [see at least Hartrey Fig. 3 ¶ 0074, 0087, 0088].


Claim 23: 
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out/in conditions described in Claim 22.
	Hartrey discloses shaped instantaneous torque is controlled in a non-monotonic manner when operating the vehicle in the condition [see at least Hartrey ¶ 0039, 0041 (spark ignition), 0045, 0047, 0058].
	 	
Claims 7, 8, and 11 are rejected under 35 U.S.C.103 as being unpatentable over Hartrey et al. [[US2009/0299602, now Hartrey] in view of Keller et al. [US20150051808, now Keller], further in view of Linsel et al. [DE102016200578, now Linsel].
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 6.
	Hartrey discloses receiving a negative driver torque request via position of the accelerator pedal [see at least Hartrey ¶0056].
	re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal, wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing [see at least Hartrey ¶0057, 0059]; 
	continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque  [see at least Hartrey ¶0064, 0069]; and 
	changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal  [see at least Hartrey ¶0059, 0071].  
	Hartrey does not specially disclose negative driver torque request via a second position of the accelerator pedal and a second position…
	Keller specifically teaches receiving a negative driver torque request via a second position of the accelerator pedal and a second position…[see at least Keller Abstract, Fig.5, ¶, 0005, 0010, 0123];
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s engine control system for an accelerator pedal tip in condition.
	The combination of Hartrey and Keller do not specifically teach re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal, wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing; …and changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal.
	Linsel teaches re-calculating powertrain torque requests based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal, wherein the re-calculated powertrain torque requests include a negative instantaneous torque request to a motor of the powertrain to manage a backlash crossing [see at least Linsel Abstract, Claims 1, 2, Description ¶ 0002, 0003]; 
	and changing an output torque to wheels of the powertrain via one or more of the motor of the powertrain and a spark timing of the engine responsive to the powertrain torque requests re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal crossing [see at least Linsel Abstract, Claims 1, 2, Description ¶ 0002, 0003].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s rapidly responding engine control system for an accelerator pedal tip in condition with Linsel’s method of changing and creating the desired torque signal. 
Claim 8: 
	Hartrey in combination with Keller and Linsel teach the vehicle operating method of Claim 7.
	Hartrey further discloses receiving a positive driver torque request via a third position of the accelerator pedal and a third position rate of change of the accelerator pedal; re-calculating the powertrain torque requests based on the third position of the accelerator pedal and the third position rate of change of the accelerator pedal [see at least Hartrey ¶0086]; Page 3 of 13Application No. 16/706,062 Application Filing Date: December 6, 2019 
	Docket No. 84180368continuing to adjust the one or more of the throttle position and the waste gate valve position based on the shaped base torque [See at least Hartrey ¶ 0042, 0052 (throttle position sensor), 0064, 0065, 0069],
	re-calculated based on the second position of the accelerator pedal and the second position rate of change of the accelerator pedal.
	Hartrey does not specifically disclose receiving a negative driver torque request via a second position.
	Keller teaches receiving a negative driver torque request via a second position [see at least Keller Abstract, Fig.5, ¶, 0004, 0005, 0010, 0123].
	Neither Hartrey or Keller specifically teaches receiving a positive driver torque request via a third position of the accelerator pedal and a third position rate of change of the accelerator pedal; re-calculating the powertrain torque requests based on the third position of the accelerator pedal.
	Linsel teaches receiving a positive driver torque request via a third position of the accelerator pedal and a third position rate of change of the accelerator pedal; re-calculating the powertrain torque requests based on the third position of the accelerator pedal [see at least Linsel Abstract, Claims 1, 2, Description ¶ 0002, 0006].
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s rapidly responding engine control system for an accelerator pedal tip in condition with Linsel’s method of changing and creating the desired torque signal. Note it is obvious if there is a second position there can be a third or fourth, etc. positions. 
Claim 11:
	Claim 11 is rejected under the same rationale as claim 7. 

	Claim 20 is rejected under 35 U.S.C.103 as being unpatentable over Hartrey et al. [[US2009/0299602, now Hartrey] in view of Keller et al. [US20150051808, now Keller], further in view of Tajima et al. [US20050011689, now Tajima].
Claim 20:
	Hartrey in combination with Keller disclosed the vehicle operating method generating changes in torque with change of accelerator pedal and tip-out conditions described in Claim 19.
	Hartrey discloses base torque is further calculated based on a rate-limit of the air torque reserve and coordination of actuators of the powertrain to deliver the driver torque request, wherein the actuators of the powertrain including the internal combustion engine and the at least one motor [see at least Hartrey ¶0004, 0039, 0045, 0046, 0087, 0088].
	Neither Hartrey or Keller discloses the at least one motor includes a motor positioned downstream of the transmission.
	Tajima teaches the at least one motor includes a motor positioned downstream of the transmission [see at least Tajima ¶ 0009, 0031],
	Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hartrey’s engine control system of base torque with Keller’s rapidly responding engine control system for an accelerator pedal tip in condition with Tijima’s Hybrid vehicle controller with downstream power component. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20180037219  JOHRI; Rajit et al.
Monotonically decrease speed or torque
US20040038776 Kuhstrebe, Jochen et al.
“the vehicle accelerates in an essentially monotonically increasing or in an essentially monotonically decreasing manner.” And ¶ 0054, 0055, 0062
US 6232733   Obayashi; Kazuyoshi et al.
vibration suppressing torque [Summary, ¶ 13; description ¶58. 62, 64], 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571)270-7952. The examiner can normally be reached M-TH 6-3 flex: Fri 7-11 flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952Page 3 of 13Application No. 16/706,062Application Filing Date: December 6, 2019